NO. 07-03-0295-CR

       07-03-0296-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



NOVEMBER 25, 2003



______________________________





CURTIS SCOTT JONES, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 251
ST
 DISTRICT COURT OF POTTER COUNTY;



NO. 44,236-C; 44,237-C; HONORABLE PATRICK A. PIRTLE, JUDGE



_______________________________



Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.

MEMORANDUM OPINION

Pursuant to a plea bargain Curtis Scott Jones plead guilty to two counts of murder. The trial court sentenced him to 40 years confinement in the Texas Department of Criminal Justice Institutional Division on each count. Appellant timely filed
  pro se
 notices of appeal in the two cases.  The trial court appointed counsel to represent appellant in his appeals.

The clerk’s records contain the trial court’s certification in both records that these are plea-bargained cases, and the defendant has no right of appeal.  Tex. R. App. P. 25.2(a)(2) and (d).  The records show the punishment assessed did not exceed the punishment recommended by the prosecutor and agreed to by the defendant.  Following sentencing, appellant signed waivers of his right to appeal pursuant to the plea bargain agreements. 

The clerk of this court notified appointed counsel by letter on October 28, 2003, that the appeals would be considered for dismissal on or after November 17, 2003, providing an opportunity to respond.  No response has been filed.  As the records show that appellant has no right of appeal, the appeals are dismissed.  Tex. R. App. P. 25.2.



James T. Campbell

        Justice













Do not publish.